Citation Nr: 1008919	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  99-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for service-
connected headaches, currently 10 percent disabling.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to June 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2009 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).

In a September 2008 decision, the Board denied the claims for 
entitlement to service connection for PTSD and for 
entitlement to an increased initial evaluation for service-
connected headaches.  The Veteran appealed the Board's 
decision to the Court.  In a July 2009 Joint Motion for 
Remand to the Board (Joint Motion), the Court was asked to 
set aside the September 2008 Board decision and remand the 
appeal to the Board for any necessary development and 
readjudication.  

In July 2009, the Court issued an Order that granted the 
motion and remanded the matter for compliance with the 
instructions in the Joint Motion.  

Prior to filing his appeal with the Court, the Veteran 
presented testimony before a Veterans Law Judge (VLJ) in 
November 2002.  A transcript of the hearing is of record.  
The VLJ that presided over the November 2002 hearing is no 
longer employed by the Board.  The Veteran was informed of 
this fact in a January 2008 Board letter and was provided the 
opportunity to exercise his right to testify at a new hearing 
before another VLJ.  38 U.S.C.A. § 7107(c) (West 2002); 38 
C.F.R. § 20.707 (2007).  The letter also informed him that if 
no response was received, the Board would assume he did not 
want another hearing and would proceed accordingly.  To date, 
the Veteran has not responded.  As such, the Board will 
continue with appellate review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the Joint Motion, the parties agreed that remand to the 
Board was necessary because evidence was not considered by 
the Board when it rendered the September 2008 decision.  In 
pertinent part, the Joint Motion noted that a majority of the 
records not considered by the Board consisted of VA treatment 
records dated between 2005 and 2007.

Review of the claims folder reveals that records from the VA 
Medical Center (VAMC) in Cleveland were last obtained in 
April 2004.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board 
has no discretion and must remand these claims to obtain the 
Veteran's complete VA treatment records dated since April 
2004.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Cleveland VAMC, dated 
since April 2004.  

2.  Thereafter, readjudicate the claims 
with consideration of any additional 
information obtained.  If the decision 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



